DETAILED ACTION

Status of the Application and Response to Election/Restriction Requirement
	Claims 1-26  were pending and under consideration for patentability under 37 CFR 1.104.
	
	The Examiner contacted Thomas Williams (registration number 54,735) on May 9, 2022 to solicit a provisional election to the following restriction requirement . Mr. Williams elected group 1 for consideration without traverse. Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-15, drawn to a system and method for operating a virtual credit card pool for travel vouchers, classified in G006Q 20/351.
II. Claims 16-26, drawn to a system and method for operating a virtual credit card pool for travel vouchers, classified in G006Q 30/0223.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related methods and sytems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
 In the instant case, the invention I includes at least the steps of “ receive a list of qualifying persons that qualify for a voucher; identify contact information for each of the qualifying persons; transmit voucher offers to the qualifying persons using the contact information; unlock one of the virtual credit cards stored within the virtual credit card pool for each of the voucher offers accepted by one of the qualifying persons, wherein, to unlock one of the virtual credit cards for an accepted voucher offer: determine whether any of the virtual credit cards within the virtual credit card pool has a value that equals a voucher value of the accepted voucher offer; 43PATENTDocket No. 30442.8003 (01US3) in response to determining that one or more of the virtual credit cards within the virtual credit card pool has the voucher value, unlock a first virtual credit card having the voucher value; and in response to determining that none of the virtual credit cards within the virtual credit card pool have the voucher value, unlocking a second virtual credit card having a card value that is greater than the voucher value; remove each of the virtual credit cards that have been unlocked from the virtual credit card pool; and generate a respective code to be presented to a respective one of the qualifying persons for each of the virtual credit cards that have been unlocked” (claims 1 and 9), which are not required by invention II. 
Invention II includes at least the steps of “determine a target distribution of the virtual credit cards within the virtual credit card pool for a current date-and-time, wherein the target distribution includes a threshold number of virtual credit cards for each of a plurality of card values; 49PATENTDocket No. 30442.8003 (01US3) identify a regularly-occurring period of time during which an external server of a card distributer consistently issues virtual credit cards; and select a predefined restocking time to occur within the regularly- occurring period of time; determine whether the current date-and-time corresponds with the predefined restocking time to restock the virtual credit card pool; and in response to determining that the current date-and-time corresponds with the predefined restocking time, for each of the plurality of card values: comparing the threshold number of virtual credit cards to a current number of virtual credit cards that have the card value within the virtual credit card pool; transmit a request for a set of virtual credit cards having the card value to the external server of a card distributer in response to determining that the current number of virtual credit cards is less than the threshold number of virtual credit cards; and 50PATENTDocket No. 30442.8003 (01US3) add the set of virtual credit cards that have been requested to the virtual credit card pool upon receipt from the external server” (claims 16 and 22), which are not required by invention I.

Accordingly, the inventions as claimed have a materially different design, mode of operation, function, or effect; and  they do not encompass overlapping subject matter (i.e., encompass mutually exclusive scope). Furthermore, there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above. It is unlikely that a reference describing the unlocking mechanism from claims 1 and 9 would also include subject matter relating to restocking found in claims 16 and 22.

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Election was made without reverse on May 9, 2022 to prosecute Group 1. Claims 16-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. If applicant had traversed on the ground that the inventions are not patentably distinct, applicant should have submitted evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner found one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claims 1-15 are pending and currently under consideration for patentability under 37 CFR 1.104.

Priority

	The instant application has a filing date of October 29, 2021, and claims priority as a continuation (CON) of application # 16/882,700 (filed on May 25, 2020), which claims for the benefit if provisional application 62/852,787 (filed on May 24, 2019). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on October 29, 2021 and March 22, 2022 have been considered by the examiner.


Subject Matter Eligibility
	The Examiner is persuaded that although the claims recite an abstract idea, they comprise a combination of additional elements that, when combined with the recited judicial exception, serve to integrate the idea into a practical application of that idea. Specifically, the claims require the server to “generate, for the one or more qualifying persons, an electronic voucher offer comprising one or more unique, time-sensitive web links that are configured to disable after a respective predefined period of time, wherein the one or more web links are configured to, prior to being disabled, enable acceptance of the electronic voucher offer having an associated voucher value”. This , in combination with the requirement to transmit the generated voucher offers and receive voucher offer acceptances in response to one or more selections of one or more of the one or more web links in the one or more transmitted electronic voucher offers by the respective one or more qualifying persons, followed by the unlocking functions, serves to integrate the idea into a practical application of that idea.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Thomas E. Williams (registration number 54,735) on May 16, 2022. The application has been amended as follows: 


1. (Currently Amended)	 A system for operating a virtual credit card pool for travel vouchers, comprising:
one or more databases configured to store virtual credit cards within the virtual credit card pool;
one or more servers configured to:
receive a list of one or more qualifying persons that qualify for a voucher;
identify contact information for [[each of]] the one or more qualifying persons;
generate, for the one or more qualifying persons, an electronic voucher offer comprising one or more unique, time-sensitive web links that are configured to disable after a respective predefined period of time, wherein the one or more web links are configured to, prior to being disabled, enable acceptance of the electronic voucher offer having an associated voucher value;
transmit the one or more generated electronic voucher offers to the respective one or more qualifying persons using the identified contact information;
receive one or more voucher offer acceptances in response to one or more selections of one or more of the one or more web links in the one or more transmitted electronic voucher offers by the respective one or more qualifying persons;
unlock one of the virtual credit cards stored within the virtual credit card pool for each of the received one or more voucher offer[[s]] acceptances of the one or more a respective one of the one or more of the [[an]] accepted voucher offers, the one or more servers is configured to: 
determine whether any of the virtual credit cards stored within the virtual credit card pool has a first card value that equals [[a]] the associated voucher value of the accepted voucher offer; 

in response to determining that one or more of the virtual credit cards stored within the virtual credit card pool has the first card value that equals the associated voucher value, unlock a first virtual credit card having the first card value that equals the associated voucher value; and
in response to determining that none of the virtual credit cards stored within the virtual credit card pool have the first card value that equals the associated voucher value, unlock a second virtual credit card having a second card value that is greater than the associated voucher value;
remove each of the virtual credit cards that has 
generate a respective code to be presented to a respective one of the qualifying persons for each of the virtual credit cards that has 

2. (Currently Amended)	 The system of claim 1, wherein the one or more servers is configured to enable each of the virtual credit cards that has one or more qualifying persons for a voucher duration.

3. (Currently Amended)	 The system of claim 1, wherein, when the second virtual credit card is unlocked, the one or more servers is configured to transmit a request to an external server of a card distributer to decrease the second card value of the second virtual credit card to the voucher value.

4. (Currently Amended)	 The system of claim 3, wherein the one or more servers is configured to intermittently transmit the request until the external server decreases the second card value or at an end of a voucher duration.

5. (Currently Amended)	 The system of claim 1, wherein one or more of the virtual credit cards that has been unlocked is designated as [[for]] a hotel voucher or a meal voucher.

6. (Currently Amended)	 The system of claim 1, wherein, when [[the]] an accepted voucher offer is designated as a hotel voucher, the one or more servers is configured to: 
receive a hotel selection from a respective one of the one or more qualifying persons;
transmit a check-in code to the respective one of the one or more qualifying persons using [[the]] their identified contact information; 
transmit an arrival notification to a hotel of the hotel selection via electronic communication; and 
in response to the check-in code being entered into a hotel-facing web portal, unlock one of the virtual credit cards stored within the virtual credit card pool for the respective one of the one or more qualifying persons.

7. (Currently Amended)	 The system of claim 1, wherein, when [[the]] an accepted voucher offer is for a predefined voucher type, the one or more servers is configured to transmit a code designated for the respective one of the virtual credit cards that has one or more qualifying persons.

8. (Original)	 The system of claim 1, wherein the virtual credit cards stored within the virtual credit card pool are associated with a plurality of currencies and are configured to be distributed in a plurality of respective regions.

9. (Amended)	 A method for operating a virtual credit card pool for travel vouchers, comprising:
storing, [[via]] in one or more databases, virtual credit cards within the virtual credit card pool;
receiving, [[via]] by one or more servers, a list of one or more qualifying persons that qualify for a voucher;
identifying contact information for at least one [[each]] of the one or more qualifying persons;
generating, by the one or more servers and for each of the one or more qualifying persons, an electronic voucher offer comprising one or more unique, time-sensitive web links that are configured to disable after a respective predefined period of time, wherein the one or more web links are configured to, prior to being disabled, enable acceptance of the electronic voucher offer having an associated voucher value;
transmitting, [[via]] by the one or more servers, the one or more generated electronic voucher offers to the respective one or more qualifying persons using the identified contact information;
receiving, by the one or more servers, one or more voucher offer acceptances in response to one or more selections of one or more of the one or more web links in the one or more transmitted voucher offers by the respective one or more qualifying persons;
unlocking, [[via]] by the one or more servers, one of the virtual credit cards stored within the virtual credit card pool for each of the received one or more voucher offer[[s]] acceptances of the one or more a respective one of the one or more [[an]] accepted voucher offers
determining whether any of the virtual credit cards stored within the virtual credit card pool has a first card value that equals [[a]] the associated voucher value of the accepted voucher offer;
unlocking a first virtual credit card having the first card value that equals the associated voucher value in response to determining that one or more of the virtual credit cards stored within the virtual credit card pool has the first card value that equals the associated voucher value, and
unlocking a second virtual credit card having a second card value that is greater than the associated voucher value in response to determining that none of the virtual credit cards stored within the virtual credit card pool [[has]] have the first card value that equals the associated voucher value; and
removing, [[via]] by the one or more servers, each of the virtual credit cards that has 

10. (Currently Amended)	 The method of claim 9, wherein unlocking one of the virtual credit cards includes enabling the one of the virtual credit cards to be operable by a respective one of the one or more qualifying persons for a voucher duration.

11. (Currently Amended)	 The method of claim 9, further comprising, upon unlocking the second virtual credit card, transmitting, via the one or more servers, a request to an external server of a card distributer to decrease the second card value of the second virtual credit card to the voucher value.

12. (Currently Amended)	 The method of claim 11, further comprising intermittently transmitting the request until the external server decreases the second card value or at an end of a voucher duration.

13. (Currently Amended)	 The method of claim 9, wherein each of the virtual credit cards that has 

14. (Currently Amended)	 The method of claim 9, when [[the]] an accepted voucher offer is designated as a hotel voucher, further comprising: 
receiving, via the one or more servers, a hotel selection from a respective one of the one or more qualifying persons;
transmitting a check-in code to the respective one of the one or more qualifying persons using [[the]] their identified contact information; 
transmitting an arrival notification to a hotel of the hotel selection via electronic communication; and 
in response to the check-in code being entered into a hotel-facing web portal, unlocking one of the virtual credit cards stored within the virtual credit card pool for the respective one of the one or more qualifying persons.

15. (Currently Amended)	 The method of claim 9, further comprising, when [[the]] an accepted voucher offer is for a predefined voucher type, transmitting a code designated for the respective one of the virtual credit cards that has one or more qualifying persons.

16-26. (Canceled)

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Paschini et al. (U.S. PG Pub No. 2010/0299733, November 25, 2010 - hereinafter "Paschini”); Buc et al. (U.S. PG Pub No. 20190303803, October 3, 2019 - hereinafter "Buc”); Shanmugam et al. (U.S. PG Pub No. 2020/0005301 Jaanuary 2, 2020 - hereinafter "Shanmugam”); Sutton et al. (U.S. PG Pub No. 2016/0063489 March 3, 2016 - hereinafter "Sutton”); Morris (U.S. PG Pub No. 2014/0244374 August 28, 2014 - hereinafter "Morris”); Sedlarevic et al.  (U.S. PG Pub No. 2018/0089598 March 29, 2018 - hereinafter "Sedlarevic”); and “The Virtual Credit Card (VCC) Revolution” (Dudarenok, Mike A.; published on August 1, 2015 at https://www.linkedin.com/pulse/virtual-credit-card-vcc-revolution-mike-dudarenok)
Paschini discloses maintaining a virtual pool of virtual credit cards and automatically restocking the inventory of virtual credit cards at preconfigured times by interfacing with card-issuing servers to maintain threshold numbers of cards at various denominations based on predicted demand. 
Buc discloses providing virtual credit cards to qualified passengers as vouchers (e.g., hotel/meal vouchers) to compensate the passengers for travel disruptions and redeeming vouchers.
Shanmugam discloses providing virtual credit cards to qualified passengers as vouchers (e.g., hotel/meal vouchers) to compensate the passengers for travel disruptions and redeeming vouchers.
Sutton discloses providing virtual credit cards to qualified passengers as vouchers (e.g., hotel/meal vouchers) to compensate the passengers for travel disruptions and redeeming vouchers.
Morris discloses providing virtual credit cards to qualified passengers as vouchers (e.g., hotel/meal vouchers) to compensate the passengers for travel disruptions and redeeming vouchers.
Sedlarevic discloses providing virtual credit cards to travelers to cover travel expenses.
The Virtual Credit Card (VCC) Revolution discloses providing virtual credit cards to travelers to cover travel expenses.

As per Claims 1 and 9, while individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
  Claims 2-8 and 10-15 depend upon claims 1 or 9 and have all the limitations of claims 1 or 9 and are allowable for the same reason.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621